 In the Matter of HIGGINS, INC.andINDUSTRIAL UNION OF MARINE ANDSHIPBUILDING WORKERS OF AMERICA, LOCAL 73, CIOCase No. 15-CA-27.-Decided June 8, 1950DECISION AND ORDEROn March 16, 1950, Trial Examiner James J. Fitzpatrick issued hisIntermediate Report in the above-entitled proceeding, finding that theRespondent had engaged in and was engaging in certain unfair laborpractices and recommending that it cease and desist therefrom andtake certain affirmative action, as set forth in the copy of the Inter-mediate Report attached hereto.Thereafter, the Respondent filed ex-ceptions to the Intermediate Report and a supporting brief.Pursuant to the provisions of Section 3 (b) of the National LaborRelations Act the Board has delegated its powers in connection withthis proceeding to a three-member panel [Chairman Herzog and Mem-bers Houston and Styles].The Board has reviewed the rulings of the Trial Examiner at thehearing and finds that no prejudicial error was committed.The rul-ings are hereby affirmed.The Board has considered the IntermediateReport, the exceptions and brief, and the entire record in the case,and hereby adopts the findings, conclusions, and recommendations ofthe Trial Examiner insofar as they are consistent with this Decisionand Order?The Trial Examiner found, and we agree, that the Respondent hadrefused to bargain with the Union in violation of Section 8 (a) (5)and 8 (a) (1) of the Act.In reaching this conclusion, however, we rely solely upon the fol-lowing circumstances :On July 24, 1947, the Respondent's production and maintenance em-ployees, for whom the Union was the certified bargaining representa-tive, went on strike.On July 30, 1947, the Union wrote the Respondent that, by actionof its board, the strike was being terminated on July 31, 1947, at 7 a. m.,and all employees still on strike were being notified to return to workThe request for oralargumentby theRespondent is hereby denied inasmuch as the recordand the briefs, in our opinion, adequately present the issues and the positions of the parties.90 NLRB No. 31.184 HIGGINS, INC.185unconditionally.This letter further requested the Respondent tomeet with the Union for the purpose of negotiating a new agreement.Upon the termination of the work stoppage, the Respondent rein-stated all of the striking employees who had not already returned, ex-cept for about 150 of the strike leaders.On August 2, 1947, the Union, by letter, notified the Respondentthat it was still. the certified bargaining agent for the Respondent's em-ployees, and requested the Respondent to meet with the Union onAugust 5, 1947, for the purpose of resuming the negotiations whichhad. been suspended during the strike.On August 4, 1947, the Respondent, by letter notified the Union thatitwould adhere to the position it had expressed in an earlier letterdated July 29, 1947, namely, that the strike was in violation of theagreement and that the Union had thereby "forfeited. any rights itmight have had to represent the employees" of the Respondent.The parties stipulated that, despite the Union's several requestsbetween July 29, 1947, and the hearing date, the Respondent had de-clined to bargain with the Union as the exclusive bargaining repre-sentative of the Respondent's employees in the appropriate unit.With respect to representation, the parties stipulated that a com-parison of the August 3, 1947, payroll of the Respondent at the twoplants involved with a roster of union members furnished by the Unionto the Board, indicated that a clear majority of those actually in theRespondent's employ in the appropriate unit were members of theUnion until at least August 3, 1947.2On the basis of the foregoing it appears that, although the Unionconcededly enjoyed majority statusafterthe strike had been termi-nated (on and after July 31, 1947), the Respondent neverthelessrefused to bargain with it.Like the Trial Examiner, we find thatsuch refusal was in violation of the Act.Assuming,arguendo,thatthe strike violated the contract, as urged by the Respondent'3so faras the. problem before us is concerned that would only mean that theRespondent was under no obligation to, bargain with the Uniondur-ing the strike.4However, under well-established principles, the obli-gation to bargain became operative again as soon as the strike was2In view of this stipulation, and in view of the fact that the Respondent did not, in itscommunications with the Union,base its refusal to bargain on a doubt of continuing ma-jority,we see no need to pass upon the findings of the Trial Examiner with respect to thevarious contentions of the Respondent suggesting that the. Union no longer represented amajority after July 28, 1947.2Because of our determination herein, we deem it unnecessary to adopt the Trial'Examiner'sfinding that the contract in question had been terminated before the strikebegan and that the strike was therefore not in violation of the "no strike clause" in theagreement.'Charles E. Reed G Co.,76 NLRB 548. 186DECISIONS OF NATIONAL LABOR RELATIONS BOARDvoluntarily terminated by the Union and the employees on strikereturned to work.'Nor is it necessary to determine whether in rein-stating the strikers the Respondents can be viewed as having con-doned an unlawful strike; accordingly, we do not adopt the TrialExaminer's finding to that effect.What is controlling is the factthat the striking employees were reinstated and that the Union con-tinued, at the later time when it was refused recognition, as the repre-sentative of a majority of these employees.Accordingly, we find that the Respondent by refusing after July31, 1947, to bargain collectively with the Union as the exclusiverepresentative of the employees in the appropriate unit, violated Sec-tion 8 (a) (5) and 8 (a) (1) of the Act.ORDERUpon the entire record in the case, and pursuant to Section 10 (c)of the National Labor Relations Act, the National Labor RelationsBoard hereby orders that the Respondent, Higgins, Inc., New Orleans,Louisiana, and its officers, agents, successors, and assigns, shall:1.Cease and desist from:(a)Refusing to bargain collectively with Industrial Union ofMarine and Shipbuilding Workers of America, Local 73, CIO, as theexclusive representative of all production and maintenance employeesat the Respondent's Industrial Canal and Michaud plants, New Or-leans, Louisiana, including leadermen and assistant foremen, but ex-cluding construction employees, boat crews, plant-protection employ-ees, production clerks, inspectors, office and clerical employees, foremenand all other supervisors;5 The Court of Appeals inN. L.R. B. v. Highland Shoe,Inc.,119 F. 2d 218 (C. A. 1),in similar circumstances,stated :...Unless the statutory duty to bargain collectively is held to remain in forceeven after a labor contract has been broken,the purpose of the Act to promote indus-trial peace through collective bargaining will be attained only in small measure.See alsoN.L. R. B. v. Remington Rand, Inc.,94F. 2d 862, 873 (C. A. 2),cert.denied304 U.S. 576;N. L. R. B. v. Reed&Prince Mfg.Co., 118 F. 2d 874, 885(C. A. 1), cert.denied 313 U. S. 595.InSouthern S. S. Co. V. N. L. R. B.,316 U. S. 31, employees struck to secure recogni-tion, and several men were discharged for participating in the strike;the discharges wereheld to be proper because the employees,who were seamen, in remaining on board avessel docked away from home port unwilling to work, were engaged in a strike whichwas mutinous.Notwithstanding the unlawful character of the strike, the Supreme Courtsustained that part of the Board's order which required the Employer to bargain withthe Union, explaining that "the view we have taken does not prevent the redress ofgrievances under the Act" by "forcing" the employer "to bargain."InDorsey Trailers, Inc.,80 NLRB 478, 486, the Board held that whereemployeesabandoned their wrongful strike and offered unconditionally to return to work, the re-spondent was obligated to bargain, upon request, with the union.This part of.the Board'sdecision was not disturbed by the Court of Appeals inN. L. R. B. v. Dorsey Trailers, Inc.,179 F. 2d 589 (C. A. 5). HIGGINS, INC.187(b)Engaging in any other acts in any manner, interfering withthe efforts of said Union to negotiate for or represent the employeesin the aforesaid unit as exclusive bargaining agent.2.Take the following affirmative action, which the Board findswill effectuate the policies of the Act :(a)Upon request, bargain collectively with Industrial Union ofMarine and Shipbuilding Workers of America, Local 73, CIO, asthe exclusive representative of all its employees in the aforesaidappropriate unit with respect to rates of pay, wages, hours of em-ploynlent, and other terms or conditions of employment, and, if anunderstanding is reached, embody such understanding in a signedagreement;(b) Post at its Industrial Canal and Michaud plants in NewOrleans, Louisiana, copies of the notice attached hereto and markedAppendix A.'Copies of said notice, to be furnished by the RegionalDirector for the Fifteenth Region, shall, after being duly signed bythe Respondent's representative, be posted by the Respondent immed-iately upon receipt thereof, and maintained by it for sixty (60) con-secutive days thereafter, in conspicuous places, including all placeswhere notices to employees are customarily posted.Reasonable stepsshall be taken. by the Respondent to insure that said notices are notaltered, defaced, or covered by any other material;(c)Notify the Regional Director for the Fifteenth Region in writ-ing within ten (10) days from the date of this Order, what steps theRespondent has taken to comply therewith.APPENDIX ANOTICE TO ALL EMPLOYEESPursuant to a Decision and Order of the National Labor RelationsBoard, and in order to effectuate the policies of the National LaborRelations Act, we hereby notify our employees that:WEWILL NOT engage in any acts in any manner interfering withthe efforts Of INDUSTRIAL UNION OF MARINE ANDSHIPBUILDINGWORKERS or AMERICA, LOCAL 73, CIO, to negotiate for or repre-sent the employees in the bargaining unit described below.WE WILL bargain collectively, upon request, with the above-named union as the exclusive representative of all employees inthe bargaining unit described below with respect to wages, rates9 In the event that this Order is enforced by a decree of a United States Court of Appeals,there shall be inserted in the notice before the words : "A Decision and Order" the words"A Decree of the United States Court of Appeals enforcing." 188DECISIONS OF NATIONAL LABOR RELATIONS BOARDof pay, hours of employment, or other terms or conditions of em-ployment, and if an understanding is reached, embody such under-.standing in a signed agreement.The bargaining unit is:All production and maintenance employees in the IndustrialCanal and Michaud plants, including leadermen and assistantforemen, but excluding construction employees, boat crews, plant-protectionemployees,production clerks, inspectors, office andclerical employees, foremen, and all other supervisors.HIGGINS,INC.,Employer.By-------------------(Representative)(Title)Dated--------------------This notice must remain posted for 60 clays from the date hereof,and must not be altered, defaced, or covered by any other material..INTERMEDIATE REPORT AND RECOMMENDED ORDERMr. Andrew P. Carter,of New Orleans, La., for the General Counsel.Messrs. Charles P. Fenner, Jr.,andArt/ier B. Hammond, Jr.,of New Orleans,La., for the Respondent.Mr. Fred J. Cassibry,of New Orleans, La., for the Union.STATEMENTOF THE CASEUpon a charge duly filed on January 7, 1948, by Industrial Union.of Marineand Shipbuilding Workers of America, Local 73, C. I. 0., herein called eitherLocal 73 or the Union, the General Counsel of the National Labor RelationsBoard, by the Regional Director for the Fifteenth Region (New Orleans,Louisiana), issued a complaint dated August 1.8, 1949, against Higgins, Inc., ofNew Orleans, Louisiana, herein called the Respondent, alleging that the Respond-ent had engaged and was engaging in unfair labor practices affecting commercewithin the meaning of Section6 (1) and (5) of the National Labor RelationsAct (49 Stat. 449), and Section 8 (a) (1) and (5) of the Labor ManagementRelations Act (61 Stat. 136), herein called the Act and the amended Act, andSection 2 (6) and (7) of the Act and the amended Act. Copies of the charge,the complaint, and notices of hearing thereon were duly served upon Respondentand the Union.With respect to the unfair labor practices, the complaint alleged in substance,that the Respondent on or about July 29, 1947, and thereafter refused to bargaincollectivelywith the Union as the exclusive bargaining representative of theRespondent's employees within an appropriate bargaining unit.No written answer to the complaint was filed, but the Respondent's counsel atthe opening of the hearing stated; in effect, on the record that the Respondentadmitted all the factual allegations in the complaint,' except that the Unionhas been and now is the exclusive representative of all the employees in theappropriate unit, which allegation was denied.'As appears in stipulation on the facts received in evidence. HIGGINS, INC.189Pursuant to notices, a hearing was held' on August 30 and 31, 1949, at NewOrleans, Louisiana, before J. J. Fitzpatrick, the undersigned Trial Examinerduly designated by the Chief Trial Examiner.The General Counsel, the Re-spondent, and the Union were represented by counsel.All parties participatedin the hearing and were afforded full opportunity to be heard, to examine andcross-examine witnesses, and to introduce evidence bearing on the issues.At'lle conclusion of the hearing, the parties waived oral argument, but were grantedtime to file briefs and/or proposed findings of fact and conclusions of law.Abrief has been received from the Respondent.Upon the entire record in the case and from my observation of the witnesses,I make thefollowing:FINDINGS OF FACT2I.THE BUSINESS OF THE RESPONDENTHiggins, Inc., is a Louisiana corporation with its oflch and principal place ofbusiness in New Orleans, Louisiana, where it is engaged in the manufacture ofsmall boats and in the repair of small crafts. In the calendar year 1948 itpurchased materials consisting principally of steel, rough mahogany, and shipfurnishings, in excess of $1,000,000 in value, approximately 85 percent of whichwas purchased outside the State of Louisiana and shipped in interstate commerceto New Orleans.During the same period, the Respondent manufactured and soldpleasure craft, small boats, and other products valued in excess of $2,000,000,approximately 70 percent of which went to customers outside the State ofLouisiana.I find, as alleged in the complaint and admitted at the hearing, thatthe Respondent is engaged in business affecting interstate commerce within themeaning of the Act.II.THEORGANIZATION INVOLVEDIndustrial Union of Marine and Shipbuilding Workers of America, Local 73,C. I. 0., is a labor organization within the meaning of Section 2 (5) of the Act,admitting to membership employees of the Respondent.III.THEUNFAIR LABORPRACTICESA. Background and sequence of eventsOn or about March 20, 1946, a majority of the Respondent's production andmaintenance employees in an appropriate unit in its New Orleans plants,' by anelection conducted under the supervision of the Board, designated the Unionas.their representative for the purpose of collective bargaining and the Boardcertified the Union as such representative on or about April 8, 1946.Thereafter, on July 12, 1946, the Respondent and the Union executed a contractcovering the employees in both plants in the above-referred-to appropriate unit.Section 1 of Article XXVIII of this agreement reads as follows:This agreement shall become effective as of July 12, 1946, and shall con-tinue in full force and effect until June 23, 1947.Thereafter, this agreementshall continue in full force and effect from year to year, unless either partyhereto shall notify the other, in-writing, not less than thirty (30) days prim2The findings herein are based almost entirely on stipulated facts.When and if basedon resolutionsof controverted testimony it will be so noted.At the time of the alleged unfair labor practices,and the hearing,the Respondent hadplants in New Orleans as follows : Plant Number 1, also referred to as the Michaud plant,and Plant Number 2 referred to sometimes as the Industrial Canal plant. 190DECISIONS OF NATIONAL LABOR RELATIONS BOARD.to the expiration of the term or any extended term of.the agreement of itsintention to modify or terminate the Agreement.Negotiations for the modification of this Agreement shall be commencedwithin ten (10) days after the receipt of such notice, and if such modifica-tions are not completed prior to the expiration of the term or any extendedterm of this Agreement as the case may be, it shallremain ineffect for anadditional period of thirty (30) days, after which it may then be terminatedoby either, party upon giving written notice to the other.And Section 1 of Article XXV thereof provides: .There shall be no lock-out on the part of the Company nor suspension ofwork nor picketing of the Company's plants on the part of the employees.This Agreement is a guarantee that there will be neitherstrike nor lock-outs.On May 24, 1947, while the above contract was current, the Union posted aletter notifying the Respondent of its intention to modify the agreement.TheRespondent received the Union's letter on Monday, May 26, 1947..Although the Respondent thereafter took the position that the Union's letterof May 24,was an untimely notice of a desire to modify the existingagreementand that Respondent considered that the contract had automatically reneweditself for another 12-month period under the provisions of Section 1 of ArticleXXVIII above quoted, it nevertheless, participatedin several bargaining con-ferences with the Union beginning May 26 and ending July 24, 1947.During these conferences the Union, represented by its executive board whichincluded President John W. Weightman, Vice-President Leonard Dauenhauer,Treasurer Frank Joseph, and Secretary Harold Caillouet, demanded, among otherthings, an across the board increase of 12 cents an hour for the employees inboth plants.4Respondent's representatives contended that particularly in theMichaud plant, Respondent was engaged in operations other than shipbuildingand it would be economically disastrous for it to raise the wages of commonlaborers thus employed to the extent demanded.On July 24 when the negotiators met at 9 :30 a. in. the Union gave managementnotice in writing that the Union was terminating the contract "effective 12:01a. in. July 24, 1947" in accordance with the second paragraph of Section 1 ofArticleXXVIII thereof above quoted. About 10 a. m. the same day whilenegotiations were still in progress, a large majority of the employees covered bythe contract walked out of both plants on strike and immediately set up picketlines oHowever, the negotiations continued into the afternoon in spite of the strike,but terminated when the union representatives rejected the Respondent's finaloffer to raise the Industrial plant employees 12 cents an hour as demandedby the Union, and make certain pay adjustments at the Michaud plant.The strike continued from July 24 to July 31.No meetings of the negotiatorswere held during this period, but on the 29th, Union President Weightman byletter advised the Respondent that the July 24 offer was accepted. The letterconcluded :We request that you meet with us immediately so that production willbe resumed as soon as possible.°Similar demands were apparently being made in the shipbuilding industry throughoutthe country by Industrial Union of Marine and Shipbuilding Workers of America, the parentorganization.5The membership of the Union had authorized a strike on June 26.Even before thatdate there had been threats of a strike that had come to the attention of management. HIGGINS, INC.191July 30,PresidentWeightman wrote the Respondent that the strike wouldterminate as of 11 a. in. July 31 and"all employees still out on strike are beingnotified to return to work unconditionally."'This letter concluded with arequest that the Respondent meet with the Union for the purpose of"negotiatinga new working agreement."On July 29, FontaineMartin,at that time,attorney for the Respondent, wroteUnion Secretary Caillouet that because the Union had (a)refused to submitto arbitration the question of the"terminationdate"of the agreement and (b).had called a strike in violation of the written agreement,Higgins, Inc.has instructed its to inform you that it considers that thecontract has been broken by your organization and is, therefore,no longerin effect and that your organization has thereby forfeited any rights thatitmay have had to represent the employees of Higgins, Inc.On August 2, Weightman again wrote the Respondent requesting that it meetwith the Union to negotiate a new contract.On August 4 Attorney Martinanswered the July 30 and August 2 letters of the Union stating,The position of Higgins,Inc. has not changed since the sending of ourletterto you datedJuly 29, 1947.The Respondent hired few,if any,replacements during the strike and,as previ-ously noted,some of the striking employeesstartedto return to work after thefirst day thereof.When the work stoppage was termifiated,Respondent rein-statedall striking employees who had not already come back to work, exceptingapproximately 150 of the strike leaders, including all union officers, executiveboard members,and stewards,who were blamed by the Respondent for causingand continuing the strike.As a result,some of these unemployed workers, in-cluding Union President Weightman and Secretary Caillouet,secured work inother cities.Because of the absence of some of its officers and the disorganiza-tion in Local 73 resulting from the unsuccessful strike, Industrial Union of Marineand Shipbuilding Workers of America(the parent organization),about the endof August 1947 appointed Arthur Leary,its national representative in the NewOrleans area,administrator of the Union.Leary appointed a provisional board to assist him, consisting of availableofficers of Local 73 as well as some of the executive board members,and madeseveral attempts,all of which were unsuccessful, to have the Respondent resumebargaining relations with the Union.Each time when so approached,the Re-spondent reiterated its previously stated position that the Union had forfeitedits representative status by fathering an illegal strike in violation of the termsof the contract.At the hearing it also contended that a majority of the employeeshad repudiated the Union by abandoning the picket line and returning to work,and that Local 73, subsequent to July 30, 1947, ceased to function as a unionorganization.B. The refusalto bargain1.The appropriate unitI find as alleged in the complaint and stipulated at the hearing, that an appro.priate unit for the purposes of collective bargaining within the meaning of See-Therewere2,086 employees in the bargaining unit.Of this number the statistics show :July 24, 1,2SG on strike, 800 reported for work ; July 24, 1,454 on strike, 622 reported forwork;July 28 (Monday)1,232 on strike, 854 reported for work;July 29,1,030 on strike,1.056 reported for work ; July 30, 877 on strike, 1,209 reported for work ; July 31, the lastday of the strike, 713 on strike, 1,373 reported for work. 192DECISIONS OF NATIONAL LABOJI RELATIONS BOARDtion 9 (b) of the Act and the amended Act consists of the following employeesin the Respondent's Industrial Canal and also in its Michaud plant:All production and maintenance employees, including leadermen and as-sistant foremen, but excluding construction employees, boat crews, plantprotection employees, production clerks, inspectors, office and clerical em-ployees, foremen and other supervisory employees with authority to hire,promote, discharge, discipline or otherwise effect changes in the status ofemployees or effectively recommend such action..2.Representation by the Union of a majorityRichard Feise, the Respondent's personnel manager in 1947, testified crediblywithout dispute and I find that at the beginning of the strike on July 24, 1947,about 76 percent of the employees of the Respondent in the appropriate unitwere members of the Union. I find further, as stipulated by the parties at thehearing, that a comparison of the August 3, 1947, payroll of the Respondent ateach of its two plants with a roster of union members furnished by the Unionto the Board indicates that a clear majority of Respondent's employees in theappropriate unit were members of the Union until at least August 3, 1947.7The Respondent, conceding the above facts, nevertheless argues that afterJuly 28, 1947, the Union actually no longer represented the employees because,(a)during the strike, a majority.of the employees in the appropriate unitrepudiated the Union by abandoning the picket line and returning to work,(b) the Union did not function after the strike collapsed, and (c) union menparticipated in the formation of a labor management committee.As to the first of the above contentions of the Respondent, it must be remem-bered that the concerted activity from July 24 to July 31 was not a strike forthe purpose of proving that the Union represented a majority of the employeesor to obtain recognition, but rather an attempt by the employees, sponsored bytheir admitted and recognized representative, to force the Respondent to grantthe wage increase demand. Therefore, when a majority of the employees re-turned to work after striking for several days, it merely proved, as was laterestablished by the complete collapse of the strike, that the Respondent had wonin the economic contest.The fact that a majority of the employees did notsupport the strike to the bitter end thereof is no proof that such employeesthereby evidenced a desire to change their representation. In the A.C. LovelandCo., representation case" cited by the Respondent, all the employees in the unitoriginally had struck in support of an organizing drive for the Union, but there-after and before the strike terminated, several of the employees so striking(less than one-half) returned to work.The Board held that the abandonmentof such type of strike by some of the interested employees raised "a legitimatedoubt" as to therepresentation wishesof the employees which could best bedecided by an election rather than by a cross-check of cards against the payroll, as requested by the Union.The case lends no support to the theory thatloss of an economic strike (not involving representation) 4s evidence that theemployees involved have thereby repudiated their previously duly authorizedand recognized representative.Even if it be assumed, contrary to the findings hereinafter appearing that the unionsponsored strike was illegal I ani satisfied that any requirement resting on the proponentherein to prove that the majority representation continued subsequent to the terminationof the strike (SeeDorsey Trailers,179 F. 2d 589 (C. A. 5) has been more than satisfied bythe above stipulated and undisputed testimony.119 IRR\i, at page 1033. HIGGINS, INC.As to the second point made by the Respondent, that the Union no longer-represented the employees because it had ceased to function as a labor organiza-tion, it is a fact that prior to the strike, under the terms of the existing contract,the Respondent checked off union dues from its employees' monthly wages but.ceased making such deductions after the strike was broken on the theory thatthe contract was no longer "in effect."However, Union Administrator Leary,testified credibly and without contradiction that in August 1947, "several hun-dred" union members voluntarily paid their dues notwithstanding that he, asadministrator, made no effort to collect dues because the Union, lacking a.contract,was not actually rendering any service to the employees as theirrepresentative.It is nevertheless obvious from Leary's testimony, as well as.the record generally, that at the time of the hearing a large number of union.members (probably a majority thereof) were 3 months or more behind in theirdues payments and, therefore, technically riot members in good standing under-the provisions of Section 9 of Article II, of the Union's bylaws.'But delinquencyin dues does not negative the presumption of continuing majority," especiallyunder circumstances where, as herein disclosed, the payment of monthly dues.had in effect been temporarily waived."Referring to the third contention of the Respondent, that the Union had beensuperseded in the fall of 1947 by a labor-management committee, the onlysubstantial testimony in the record as to the creation and existence of such acommittee is that of Respondent's Personnel Director Feise.Feise testifiedthat in November or December 1.947, an electrician by the name of De Rouenand one or two other unnamed employees in the Industrial Canal plant ap-proached him and suggested that it would be "a good idea if they had somekind of representation" ; that after talking the matter over with Mr. Higgins,Sr. (the owner of the Respondent) and securing his approval, Feise okayed theplan; that thereafter an election was held on company time and property ineach department in the Industrial Canal plant under the auspices of a committeeconsisting of Weise, representing management, and two employees, at which timeapproximately 20 employee delegates to the labor-management committee wereselected; a majority of them being union employees; that thereafter regularmeetings were held with the management members of the committee whereinwage rates, vacations, hours of work, promotions, discharges, working conditions,,and other subjects were "discussed" ; and that copies of the minutes of eachmeeting were furnished each delegate, and the various foremen, as well as beingposted on the bulletin board in each department.There is no, evidence of an attempt to form any such labor-management committee in the Michaud plant oftheRespondent, and Feise's testimony is credited that there was no suchcommittee in the latter plant.Aside from the fact that the employee members of the Industrial Canal labor-management committee were to some extent assisted, if not sponsored, by man-agement," it is clear that the committee functioned only as a consultive group.It did not purport to act as a substitute or successor to the Union as, the repre-sentative of the employees in the bargaining unit nor did it seek to secure a9 (Article II, Section 9) : "A member in good standing shall be one who is not three (31months or more in arrears in the payment of his dues...10Pure Oil Company,62 NLRB 1039."Cf.N. L. R. B. v. National Seal Corp.,127 F. 2d 776. (C. A. 2).12No finding as to assistance by the Respondent in the formation or activities of this labor-management committee is made herein as it was neither pleaded nor litigated.-903547-51-vol. 90-14 194DECISIONSOF NATIONALLABOR RELATIONS BOARDcontract with the Respondent beneficial to the employees.This labor-manage-ment committee, insofar as it represented the uncoerced desires of the employeesin the plant, evidenced only that those employees recognized the disadvantage tothem oflackof representation.Assumingarguendothat a majority of the employees in the Industrial Canalplant, as well as management, in November or December 1947 intended to sub-stitute the labor-management committee for the union in collective bargaining,this would be no evidence of legitimate loss of majority by the Union (even iflimited to the unit in the Industrial Canal plant) for the following reason.TheUnion had been certified by the Board as the bargaining representative of theemployees on April 8, 1946.On August 2, 1947, after the strike was called offand when it requested the Respondent to resume bargaining negotiations, itadmittedly represented a` majority of the employees in the unit in the twoplants.On August 4, the Respondent, in effect, refused to recognize or bargainwith the Union.Nothing had transpired in the intervening 2 days to warrantthe Respondent in assuming that the Union had lost that majority status; and asphereafter found, the Respondent's August 4 action constituted a violation ofSection 8 (a) (5) of the Act. In view of this unfair labor practice by theRespondent, the Union's continuing majority for a reasonable time thereaftermust be presumed."Furthermore, it would be a violation of the Act for the Respondent to disregardthe bargaining representative and negotiate with the employees individually orin groups, and then set up the defection of union members it had thus induced.as justification for refusal to recognize and bargain with the Union, even thoughit appeared that thereby the Union had lost its majority."I,therefore, reject the Respondent's contention that the employees, by anyor all of the above activities, repudiated the Union as their bargaining repre-sentative and, find upon the entire record that, on April 8, 1.946, the Union was..and at all times since has continued to be, the exclusive representative of allthe employees in each of the Respondent's plants in the unit above describedfor the purposes of collective bargaining with respect to rates of pay, wages,]lours of employment, and other conditions of employment within the meaning.of Section 9 (a) of the Act and the amended Act.3.The refusal to bargainAs heretofore found, the negotiations for a wage increase were interruptedon July 24 by the Union as a result of its strike called while negotiations werein progress* that day.On July 29, however, the Union notified the Respondentthat it would accept the employer's counterproposal submitted during the July.24 negotiations.On July 29 the Respondent notified the Union that the strikebroke the contract and that the Union had "thereby forfeited" its right torepresent the employees.On July 30 the Union reasserted its representative;status and requested the Respondent to meet with it for the purpose of "nego-tiating a new working agreement."On August 2 it again made written requestfor a bargaining conference and suggested that the conferees meet for thatpurpose on August 5.On August 4 the Respondent answered the Union's August2 request as well as its previous ones, stating that Respondent's position hadnot changed since its July 29 letter. In September following the Respondent11Toledo Desk and Fixture Company, 75NLRB 744.14 Aledo Photo Corp. v. N. L. R. B.,321 U. S. 678. HIGGINS, INC.195informally reiterated its position to cease dealing with the Union.Finally inNovember or December of that year Personnel Director Feise repulsed Admin-istrator Leary's appeal that bargaining with the Union be resumed by statingthat the Respondent did not believe the Union represented its employees.TheRespondent has not since changed its attitude.Neither the fact that the Union had temporarily interrupted bargaining nego.tiations, nor the strike (even if we assume its illegality), relieved the Respondentof its statutory duty to bargain with the chosen representative of its employees.36I therefore find, contrary to the contention of the Respondent that by the aboveacts it refused to bargain with the Union on July 29, 1947, and thereafter.The Respondent, however, contends that the strike, being in violation of aprovision of the contract, it was under no statutory duty thereafter to bargainwith the Union which was responsible for the strike.To pass on the merits ofthis defense, it, is necessary to ascertain first whether the contract containing theno-strike clause was in fact in existence at the time the strike was called onJuly 24, 1947, or whether the contract had been legally terminated prior tothat time.As heretofore found, the 1946 contract between the Union and the Respondentwas effective to June 23, 1947, and from year to year thereafter unless eitherparty notified the other in writing "not less than 30 days prior to" June 23.of anintention to modify or terminate the agreement.On May 24, 1947, the Unionsent to the Respondent written notice of its intention to modify the terms of thecontract.This notice was received by the Respondent on May 26 and was ob-viously an untimely notice, as contended by the Respondent at the time.Never-theless, the Respondent, beginning about May 26 and continuing up to and in-cluding July 24, 1947, held a number of bargaining conferences with the Unionon the latter's demand for an increase in the wage schedule rates set forth in thecontract.By so doing, the Respondent waived the defect in the notice andagreed to bargain on proposed changes in the contract terms.16As heretofore appears, Section 1 of Article XXI-III of the contract providesthat in the event of negotiations to modify its terms, the termination date of thecontract will be automatically extended for an additional 30-day period, but ifat the end of the 30-day extension, the modifications have not been agreed to,the contract can "then be terminated" by either party by written notice. OnJuly 23, 1947 (30 days from the normal contract termination date), the partieswere still in disagreement on modifications ; so the Union, following. this provi-11Consumers Lumber and Veneer Co.,63 NLRB 17.16The Respondent's apparent position is that it agreed tentatively to negotiate on changesin the wage schedules provided that the Union arbitrated the timeliness of the modificationnotice, but that the Union repudiated the arbitration arrangement.In other words, if Iunderstand the Respondent's position correctly in this respect,the Respondent feels that itshould not be held strictly to the negotiations when the Union in fact had not lived up tothe arbitration part of the general arrangement.However, Attorney Martin on July 29,1947, wrote the Union that on July 18, the Respondent notified the Union it would.assumethat the contract had been "automatically extended"to June 1948 unless the arbitration wasprocessed"immediately."Notwithstanding this stated position of the Respondent,it con-tinued after July 18 to negotiate on the union demands, and indeed on July 24 offered togrant the wage demands of the Union so far as the Industrial Canal plant was concernedand make some wage adjustments in the Michaud plant. Certainly,if the Respondentunderstood on or about July 18 that the contract(including the wage schedules)had beenautomatically extended for an additional year,there was no point in negotiating thereafter,or in answering the Union's request for an immediate wage increase with a counterproposalgranting the demands in part. .196DECISIONS OF NATIONAL LABOR RELATIONS BOARDsion of the contract, at the opening of negotiations at 9:30 a. in. on July 24, gavewritten notice that the contract was terminated forthwith.'The second paragraph of Section 1 of Article XXYIII, above referred to doesnot require advance notice of intention to terminate the contract under circum-stances above set forth, but states specifically that "after" the 30-day extensionhas expired, the contract "maythenbe terminated by either party upon givingwritten notice to the other." [Emphasis supplied.] It therefore appears, andI find, that at 10 a, in. on July 24, 1947, the previously existing. contract betweenthe parties had been terminated and was no longer in effect. It logically follows,and I also find, contrary to the contention of the Respondent, that the strikecalled by the Union on July-24 was not an illegal strike.Again assumingatguen-dothat the contract had in fact not' terminated onJuly 24 and that the strike was illegal, I cannot agree that the Respondent there-after owed no duty to bargain with the Union under the circumstances hereindetailed.It is, of course, true that the Respondent could have penalized thedllegal economic strikers by hiring replacements and refusing to put the strikersback to work." The Respondent, however, did not see fit to pursue this actionagainst its employees but, on the contrary, instead of hiring replacements, it.reinstated all the strikers save and except the leaders thereof.' In. so doing,Itmajority of the employees in both units continued to be members of the Union.Thereafter, on demand by the previously authorized and recognized representa-tive of the employees that bargaining negotiations and relations be resumed,it could not refuse the request and then justify such action as a further penaliza-tion of the employees for their.ill-considered and illegal strike.."In reinstating the strikers, the Respondent in effect condoned their priorillegal activities.20Thereafter, the Respondent still was under the statutoryduty to bargain with the representative of its employees." The Respondent:argues that theHighland Shoecase," cited - by the General Counsel, is not inPoint because the strike in theJIiJhlun.clcase was not in violation of the contractterms but merely terminated the contract, and that the holding in that case wasthat after a contract has been terminated, the Employer owes a duty to bargainoil demand by the authorized representative of his employees.However, I notethat the court, in discussing the rather unusual circumstances involved in theHighland strike, went considerably farther than the Respondent indicates when.it statedFurthermore, unless the statutory duty to bargain collectively is held to.remain in force even after a labor contract previously made has been broken,the purpose of the Act to promote industrial peace through collective bar-gaining will be attained only in small measure.The Board took substantially the same position as the above-quoted portiontof the decision of the Circuit Court of Appeals for the First Circuit in the-"The written notice actually stated that the contract terminated as of "12 : 01 a. nn."on July 24.Of course, the Union could not arbitrarily give retroactive effect to its termi-nation notice (even for a few hours), but the notice was adequate to put the Respondent on.notice that the contract, under its terms, had been terminated as of 9 30 a. m. on that day._X. L. R. B. v. Fansteel Metallurgical Corp.,306 U. S. 240..Y. L. R. B. V. Reed.itPrince Mfg.Co., 130 F. 2c1 765.20 Stewart Die Casting Corp. v. N. L. R.B., 114 F. 241 849 (C. A. 7) ; AlabanlaMarble Co.,.83 NLRB 1047.21National Electric Products Corporation,80 NLRB 995.22N. L. R. B. v. HighlandShoeCompany,119 F. 2d 218. HIGGINS, INC.197Highlandcase when it rejected inConsumers Lumber ct Veneer Co.,.63NLRB 17,the Employer's contention' that the Union forfeited the right to bargain bybreaching the contract.'The Respondent cites a number of cases to support its contention that it was"exonerated in bargaining further with the Union which had breached itscontract."These cases will now be discussed.InSands Manufacturing Co.,306 U. S. 332, the plant was closed by the act ofthe Union.When the plant was later reopened by Sands, the Union sought againto bargain with it.The Court said:As the Respondent had lawfully secured others to fill the places of theformer employes and employes and recognized a new union, which, so faras appears, represented a majority of its employes, the old union and itsshop committee were no longer in a position on September 4th to demandcollective bargaining on behalf of the Company's employes.InUnited BiscuitCo., 128 F. 2d 771, the Seventh Circuit Court of Appeals foundthat certain employees who had struck in violation of the terms of a contractwere not entitled to reinstatement.The Court in that case did not disturb theBoard's finding of a refusal to bargain. InTimken Roller Bearing Co.,161 F.2d 949, the Union struck in violation of its contract, and Timken refused tobargain with the Union during the pendency of the strike.The Sixth CircuitCourt of Appeals reversed the Board's finding that this constituted a refusal tobargain.When the strike was called off, however, Timken resumed bargainingnegotiations with the Union and subsequently a new contract was executed.InGraham v. Boeing AirplaneCo., 22 L. R. R. Al. 2343, a Federal Circuit Courtrefused to issue an injunction requiring Boeing to bargain with. the Union whereit appeared that there was in existence a contract which had been violated bythe strike.The Court also found that the Union had failed to comply withthe proviso to Section 8 (d) of the Act,24 and under all the circumstances refusedthe injunction because the Union"at presenthas no authority to represent" theemployees.[Emphasis supplied.]In two other cases cited by the Respondent,Scullin SteelCo., 65 NLRB 1294,andJoseph Dyson & Sons,72 NLRB 445, the Board found in effect that certainconduct of strikers was unprotected and justified their discharge or barred theirreinstatement.I find no support in any of the above-cited cases for the conten-tion that breach of contract by a union immunizes an employer thereafter frombargaining on demand with that union where, as in the present case, the unioncontinued to be the bargaining representative of the employees.The Respondent further argues that because the request for bargaining camexa See alsoN. L. R. B. V. ReedctPrince Mfg. Co.,118 F. 2d 874, at p. 885.24The proviso to Section 8(d) of the Act above referred to, insofar as here material,reads as follows :Provided,that where there is in effect a collective bargaining contract coveringemployees in an industry affecting commerce,the duty to bargain collectively shallalso mean that no party to such contract shall terminate or modify such contract, unlessthe party desiring such.termination or modification-(1) serves a written notice upon the other party to the contract of the proposedtermination or modification 60 days prior to the expiration date thereof,or in theevent such contract contains no expiration date, 60 days prior to the time it isproposed to make such termination or modification.(Section 8(d), added by amendment to the Act, became effective August 22,1947.It isnot retroactive in its effect so would not apply in any event to the activities of the Unionin the instant case.] 198DECISIONS OF NATIONAL LABOR RELATIONS BOARDfrom President Weightman and later from Administrator Leary's provisionalboard(consisting of the leaders of the strike)it owed no duty to bargain withthem because they had all been discharged.It is true that the Respondentdid not owe a duty to bargain with any of these former employees as such, but itwas not asked to bargain with them on their behalf as employees.The Respond-ent had been requested to bargain with the Union as the representative of itsemployees.The fact that the Union soughtto doits negotiating with the Re-spondent through certain representatives was not,and should not be, any con-cern of the employer.It iswellsettled that an Employer cannot dictate whothe union shall select to participate in the actual bargaining.'1,therefore,reject each and all of the above contentions,and find that theRespondent on July 29, 1947, and at all times thereafter,by refusing to bargaincollectively with the Union as the exclusive representative of its employees inthe appropriate unit, has interfered with,restrained,and coerced its employeesin the exercise of the rights guaranteed in Section 7 of the Act and the amendedAct.IV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of the Respondent set forth in Section III, above, occurring inconnection with the operations of the Respondent described in Section I, above,have a close, intimate, and substantial relation to trade, traffic, and commerceamong the several States, and tend to lead to labor disputes burdening andobstructing commerce and the free flow of commerce.V.THE REMEDYSince it has been found that the Respondent has engaged in unfair laborpractices, it will be recommended that it cease and desist therefrom and takecertain affirmative action designed to effectuate the policies of the Act.Because of the basis of the Respondent's refusal to bargain and the absenceof any evidence that danger of other unfair labor practices is to be anticipatedfrom the Respondent's conduct in the past, it will not be recommended that theRespondent cease and desist from the commission of all unfair labor practices.However, in order to effectuate the policies of the Act, it will be recommendedthat the Respondent cease and desist from the Unfair labor practices found andfrom any other action in any manner interfering with the efforts of the Unionto negotiate for or to represent the employees as exclusive bargaining agent inthe unit found therein to be appropriate.Upon the basis of the above findings of fact and upon the entire record in thecase, I make the following:CONCLUSIONS OF LAW1. Industrial Union of Marine and Shipbuilding Workers of America, Local.73,C. I. 0., is a labor organization within the meaning of Section 2 (5) of theAct and the amended Act.2.The following employees in the Industrial Canal and also in the Michaudplants of the Respondent constitute a unit appropriate for the purposes of col-lective bargaining within the meaning of Section 9 (b) of the Act and theamended Act :All production and maintenance employees, including leader men andassistant foremen, but excluding construction employees, boat crews, plant25 SeeOliver Corp.,74 NLRB 43;andKentucky UtilitiesCo.,76 NLRB 845. HIGGINS, INC.199protection employees, production clerks, inspectors, office and clerical em-ployees, foremen and other supervisory employees with authority to hire,promote, discharge, discipline or otherwise effect changes in the status ofemployees or effectively recommend such action.3. Industrial Union of Marine and Shipbuilding Workers of America, Local 73,C. I. 0., was on April 8, 1946, and at all times thereafter has been and now is theexclusive representative of all employees in- the aforesaid unit for the purposesof collective bargaining within the meaning of Section 9 (a) of the Act and theamended Act.4.By refusing on July 29 and August 4, 1947, and at all times thereafter, tobargain collectively with Industrial Union of Marine and Shipbuilding Workersof America, Local 73, C. I. O. as the exclusive representative of all its employeesin the aforesaid unit, the Respondent has engaged in and is engaging in unfairlabor practices within the meaning of Section 8 (5) of the Act and Section 8 (a)(5) of the amended Act.5.By said acts, the Respondent has interfered with, restrained, and coercedits employees in the exercise of the rights guaranteed in Section 7 of the Act,and has engaged in and is engaging in, unfair labor practices within the meaningof Section 8 (1) of the Act and Section 8 (a) (1) of the amended Act.6.The aforesaid unfair labor practices are unfair labor practices affectingcommerce within the meaning of Section 2 (6) and (7) of the Act and theamended Act.RECOMMENDATIONSUpon the basis of the above findings of fact and conclusions of law, and uponthe entire record in the case, I recommend that the Respondent Higgins, Inc., ofNew Orleans, Louisiana, and its agents, successors, and assigns, shall:1.Cease and desist from :(a)Refusing to bargain with Industrial Union of Marine and ShipbuildingWorkers of America, Local 73, C. I. 0., as the exclusive representative of itsemployees in the Industrial Canal and Michaud plants in the afore-describedappropriate unit;(b)Engaging in any other acts in any manner interfering with the efforts ofsaid Union to negotiate for or represent the employees in the aforesaid unit asexclusive bargaining agent.2.Take the following affirmative action which I find will effectuate the policiesof the Act :(a)Upon request bargain collectively with Industrial Union of Marine andShipbuilding Workers of America, Local 73, C. I. 0., as the exclusive representa-tive of all employees in the bargaining unit described herein with respect to,wages, rates of pay, hours of employment, or other conditions of employment,and if an understanding is reached, embody such understanding in a signedagreement ;(b)Post at its Industrial Canal and Michaud plants in New Orleans, Louisiana,copies of the notice attached to the Intermediate Report herein marked AppendixA.Copies of said notice, to be furnished by the Regional Director for theFifteenth Region, shall, after being duly signed by the Respondent's representa-tive, be posted by the Respondent immediately upon receipt thereof and main-tained by it for sixty (60) consecutive days thereafter in conspicuous places, in-cluding all places where notices to employees are, customarily posted.Reason-able steps shall be taken by Respondent to insure that said notices are not altered,defaced, or covered by any other material ; '200DECISIONS OF NATIONAL LABOR RELATIONS BOARD(c)File With the Regional Director for the Fifteenth Region on or beforetwenty (20) days from. the date of the receipt of this Intermediate Report a -report in writing setting forth ,in detail theinner and form in which the.Respondent has complied with the foregoing recommendations.It is further recommended that unless on or before twenty (20) days from thereceipt of this Intermediate Report, the Respondent notifies such Regional Di-rector in writing that it will comply with the foregoing recommendations, theNational Labor Relations Board issue an order requiring the Respondent to takethe action aforesaid.As provided in Section 203.46 of the Rules and Regulations of the National'Labor Relations Board any party may, within twenty (20) days from the date,,of service of the order transferring the case to the Board, pursuant to Section:203.45 of said Rules and Regulations, file with the Board, Washington 25, D. C.,an original and six copies of a statement in. writing setting forth such exceptionsto the Intermediate Report or to any other part of the record or proceeding(including rulings upon, all motions or objections) as he relies upon, togetherwith the original and six copies of a brief in support thereof ; and any partymay, within the same period, file an original and six copies of a brief in support.of the Intermediate Report. Immediately upon the filing of such statement ofexceptions and/or briefs, the party filing the same shall serve a copy thereof uponeach of the other parties. Statements of exceptions and briefs shall designateby precise citation the portions of the record relied upon and shall be legiblyprinted or mimeographed, and if mimeographed shall be double spaced.Proof ofservice on the other parties of all papers filed with the Board shall be promptly-made as required by Section 203.85.As further provided in said Section 203.46should any, party desire permission to argue orally before the Board, requesttherefor must be made in writing to the Board within ten (10) days from thedate of service of the order transferring the case to the Board.In the event no Statement of Exceptionsis filed as provided by the aforesaidRules and Regulations, the findings, conclusions, recommendations, and recom--mended order herein contained shall, as provided in Section 203.48 of said Rules.and Regulations, be adopted by the Board and become its findings, conclusions,.and order, and all objections thereto shall be deemed, waived for all purposes.Dated at Washington, D. C., this 16th day of March 1950.J. J. FITZPATRICK,Trial Examiner.APPENDIX ANOTICE TO ALL EMPLOYEESPursuant to 'the recommendations of a Trial Examiner of the National LaborRelations Board, and- in order to effectuate the policies of the National LaborRelations Act, we hereby notify our employees that :WE WILL NOT engage in any acts in any manner interfering with theefforts Of INDUSTRIAL UNION OF MARINE AND SHIPBUILDING WORKERS OFAMERICA, LOCAL 73 C. I. 0., to negotiate for or represent the employees inthe bargaining unit described below.WE WILL bargain collectively upon request with the above-named unionas the exclusive representative of all employees in the bargaining. unit de-scribed below with respect to wages, rates of pay, hours of employment,^orother conditions of employment, and if an understanding is reached, HIGGINS, INC.201embody such understanding in a signed agreement. The bargaining unitis:All production and maintenance employees, in the Respondent's IndustrialCanal and Michaud plants including leader men and. assistant foremen,but excluding construction employees, boat crews, plant-protection em-ployees, production clerks, inspectors, office and clerical employees, fore=men, and other supervisory employees with authority to hire, promote, dis-charge, discipline or otherwise effect changes in the status of employees oreffectively recommend such action.HIGGINs,INC.,Employer.By -------------------------(Representative)(Title)Dated --------------------This notice must remain posted for 60 days from the date hereof, and mustnot be altered, defaced, or covered by any other material.